Citation Nr: 1453541	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right carpal tunnel syndrome.

4.  Entitlement to service connection for left carpal tunnel syndrome.




REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1990, and had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for PTSD, bilateral ear problems, right carpal tunnel syndrome, and left carpal tunnel syndrome.

In February 2014, the Board remanded this case for additional development.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is again necessary because the Veteran's claims file is missing any indication that she was in fact notified at her correct address of the scheduled VA examinations requested by the February 2014 Board remand decision.  Although the August 2014 Supplemental Statement of the Case (SSOC) reflects that the Veteran failed to report for her scheduled VA examinations, the claims file does not include any record from the VA medical facility indicating that she failed to show or a copy of the letter notifying her of the scheduled examination date(s).  The Board is particularly concerned here because a review of the claims file reveals that following the Board's February 2014 remand and prior to the RO's issuance of the August 2014 SSOC, mail had been returned by the US Postal Service as undeliverable.  In particular, a March 2014 letter development letter sent in accordance with the Board's remand instructions was returned as undeliverable.  Significantly, in subsequent correspondence from the Veteran's representative, a new mailing address was noted for the Veteran.  Using this address, the August 2014 SSOC was issued to the Veteran and it was not returned as undeliverable.  However, there has been no acknowledgement of receipt by the Veteran.

In an effort to ensure due process of law and afford the Veteran every opportunity to substantiate her claims, remand is required because there is an indication the Veteran's address changed during the applicable period.   The Veteran is reminded that absent evidence that a claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his last known address was returned as deliverable, VA is entitled to rely on the address provided.  Also, it is well established that it is the claimant's responsibility to keep VA advised of her whereabouts in order to facilitate the conducting of medical inquiry.  If she does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to confirm the Veteran's address, then review the record to ascertain whether VA issued to her at this address the letter(s) requesting additional information and notifying her of the scheduled VA examination dates.  The AOJ should obtain and associated with the record copies of the notices sent to the Veteran that are not already of record, to include the notice of the scheduled VA examinations.

If the AOJ cannot confirm that the Board's requested development was conducted with a good address for the Veteran, then the AOJ should again: 

(a) Contact the Veteran and request that she identify any medical treatment, VA or private, that she has received for PTSD, bilateral hearing loss, and right and left carpal tunnel syndrome.  After securing the necessary releases for any private records, the AOJ should make appropriate attempts to secure such treatment records and inform the Veteran that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2014).

(b) Provide the Veteran with VA Form 21-0781a, and allow the Veteran sufficient opportunity to respond.  Once received, the AOJ may undertake any further development deemed necessary as a result of the information provided by the Veteran, to include stressor development and/or VA examination, if warranted.

(c) Notify the Veteran of the consequences for failure to report for a scheduled VA examination under 38 C.F.R. § 3.655 and schedule her for appropriate VA examinations to determine whether the Veteran has (i) an ear disorder to include hearing loss disability, and or (ii) carpal tunnel syndrome (right or left hand/wrist).  Pertinent evidence in the electronic claims file should be made available to and reviewed by the examiners.  The examiners must obtain a detailed history from the Veteran and indicate whether any currently shown disorder(s) is as likely as not (50 percent or greater probability) etiologically related to service, to include any incident of service (including reserves service).  The Veteran's statements should be accepted as truthful unless otherwise shown by the record.

2.  Thereafter, the AOJ should readjudicate the claims with consideration of all information and evidence added to the record.  If the benefits sought on appeal remain denied, the AOJ should furnish the Veteran and her representative with an SSOC and afford them an opportunity to respond.  Thereafter, the appeal may be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



